DETAILED ACTION
	This action is in response to Applicant’s Request for Continued Examination ("Response”) received on November 4, 2021 in response to the Office Action dated August 04, 2021. This action is made Non-Final.
	Claims 1-20 are pending.
Claims 1, 11, and 16 are independent claims.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1, 11, and 16, and submitted arguments against the prior art in the Office Action dated August 04, 2021.
	
Claim Interpretation
Claims 16-20 are being interpreted as statutory under a 101 CRM analysis. See Specification para. 0232 – reciting “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurach, JR. et al., US Patent Application Publication 2009/0192783 (“Jurach”), and further in view of Flores et al., US Patent Application Publication no. 2016/0306792 (“Flores”).
Claim 1:
	Jurach teaches or suggests a method for customizing textual content of a webpage, the method comprising:
	transferring a request from a client computer for the webpage that includes a plurality of passages of text to a server (see Fig. 1 and 2; para. 0041 - request is submitted by user 155 using a Web browser or similar tool at a remote site 145 and received by Web server 115 … transfer the request to the IB Application Suite 125 in Application Server 120 to perform the method in the request.);
	receiving the webpage from the server in response to the request, the webpage being an original webpage managed by the server that has undergone a first customization by having any text in the webpage that was included in an entry specific to the client in a server-based conversion table paraphrased (see Fig. 1 and 2; para. 0030 - server interposed 
	searching a database table to determine whether the received webpage has text which is included in the database table as a subject of paraphrase (see para. 0010 - identify a candidate phrase within the dynamic Web page for translation; para. 0032 – application database server 190 also hosts phrasebook database 170, which stores source dialect phrases, corresponding target dialect phrases, and other information for use by Translation Engine 130. In an embodiment all the tables and other database structures of phrasebook database 170 are included; para. 0039 - examines the page for translatable phrases (that is, pieces of text or other content). For each phrase it finds, it checks to see if that phrase is already included in phrasebook database 170. If translation engine 130 finds the phrase in phrasebook database 170, it finds the corresponding translation in the phrasebook database and displays the translated phrase to the user on the appropriate place on the page; para. 0058 - translation engine 130 examines each page for phrases as the page is loaded. Every time it finds a phrase, the system looks for that phrase in the phrase table in phrasebook database 170. If an exact match for the phrase is found, translation engine 130 then looks for the translation in the translation table in phrasebook database.);
	in a case where the determination is positive, performing a second customization by paraphrasing the text using the database table (see para. 0039 - examines the page for translatable phrases (that is, pieces of text or other content). For each phrase it finds, it  then looks for the translation in the translation table in phrasebook database.);
	displaying, on a display, the webpage including the paraphrased text (see para. 0039 - examines the page for translatable phrases (that is, pieces of text or other content). For each phrase it finds, it checks to see if that phrase is already included in phrasebook database 170. If translation engine 130 finds the phrase in phrasebook database 170, it finds the corresponding translation in the phrasebook database and displays the translated phrase to the user on the appropriate place on the page; para. 0058 - translation engine 130 examines each page for phrases as the page is loaded. Every time it finds a phrase, the system looks for that phrase in the phrase table in phrasebook database 170. If an exact match for the phrase is found, translation engine 130 then looks for the translation in the translation table in phrasebook database.).
Jurach fails to explicitly disclose a conversion table. However, Jurach teaches or suggest a conversion table (see para. 0032 – application database server 190 also hosts phrasebook database 170, which stores source dialect phrases, corresponding target dialect phrases, and other information for use by Translation Engine 130. In an embodiment all the tables and other database structures of phrasebook database 170 are  then looks for the translation in the translation table in phrasebook database.).
	Jurach further fails to explicitly disclose that the searching is of a client-based conversion table that is specific to the client computer and distinct from a second client-based conversion table that is specific to a second client computer and in a common language with the client-based conversion table and using the client-based conversion table.
	Flores teaches or suggests that the searching is of a client-based conversion table that is specific to the client computer and distinct from a second client-based conversion table that is specific to a second client computer and in a common language with the client-based conversion table and using the client-based conversion table (see Fig. 1 and 4; para. 0003 - computer modifies the content by replacing; para. 0010 - Computing enviroment 100 . includes computer system 110, and content providers 130, interconnected over network 140; para. 0011 - system 110 includes interface 112, services 114, repository 116, basic translator 118, flow controller 120, sensory interface 122, profile database 124, and advanced translator 126; para. 0028 - computer system 110 customizes the textual content using advanced translator 126; para. 0033 - may analyze the requested textual content by parsing the requested textual content into one or more portions of textual content (e.g., words, phrases, etc.). The one or more portions of textual content in addition with analyzed profile information can be used in subsequent processing to determine a manner to customize the one or more portions of the textual content; para. 0035 - perform additional customization of the requested textual content based on the analyzed profile information 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Jurach, to include a client-based conversion table that is specific to the client computer and distinct from a second client-based conversion table that is specific to a second client computer and in a common language with the client-based conversion table and using the client-based conversion table for the purpose of efficiently determining a manner in which to modify content to increase user engagement, as taught by Flores (0027 and 0039). 
Claim(s) 11 and 16:
Claim(s) 11 and 16, correspond to Claim 1, and thus, Jurach and Flores teach or suggest the limitations of claim(s) 11 and 16 as well.

Claim 4:
	Jurach further teaches or suggests the conversion table comprising at least one of a URL of a webpage, a location path of text which is a subject of paraphrase in the webpage, and paraphrased text (see para. 0032 – application database server 190 also hosts phrasebook database 170, which stores source dialect phrases, corresponding target dialect phrases, and other information for use by Translation Engine 130. In an embodiment all the tables and other database structures of phrasebook database 170 are included; para. 0058 - translation engine 130 examines each page for phrases as the page is loaded. Every time it finds a phrase, the system looks for that phrase in the phrase table in phrasebook database 170. If an exact match for the phrase is found, translation engine 130 then looks for the translation in the translation table in phrasebook database.).
Flores teaches or suggests the client-based conversion table (see Fig. 1 and 4; para. 0003 - computer modifies the content by replacing; para. 0010 - Computing enviroment 100 . includes computer system 110, and content providers 130, interconnected over network 140; para. 0011 - system 110 includes interface 112, services 114, repository 116, basic translator 118, flow controller 120, sensory interface 122, profile database 124, and advanced translator 126; para. 0028 - computer system 110 customizes the textual content using advanced translator 126; para. 0033 - may analyze the requested textual content by parsing the requested textual content into one or more portions of textual content (e.g., words, phrases, etc.). The one or more portions of textual content in addition with analyzed profile information can be used in subsequent processing to determine a manner to customize the one or more portions of the textual content; para. 0035 - perform additional customization of the requested textual content based on the analyzed profile information (e.g., reading level, vocabulary, context, etc.). Accordingly, computer system 110 utilizes advanced translator 126 to perform additional customization of the requested content; para. 0039 - include: modifying one or more portions of the textual content to raise or 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Jurach, to include client-based conversion table for the purpose of efficiently determining a manner in which to modify content to increase user engagement, as taught by Flores (0027 and 0039). 

Claim 8:
	Jurach further teaches or suggests wherein the paraphrasing is at least one of substitution within one language or a substitution between different languages (see para. 0007 -The application server also includes a translation engine that is designed and configured to replace the first source phrase with a corresponding translated phrase in the first target dialect; para. 0039 – invokes translation engine 130, which examines the page for translatable phrases (that is, pieces of text or other content). For each phrase it finds, it checks to see if that phrase is already included in phrasebook database 170. If translation engine 130 finds the phrase in phrasebook database 170, it finds the corresponding translation in the phrasebook database and displays the translated phrase to the user on the appropriate place on the page.).

Claims 2, 3, 9, 12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurach, in view of Flores, and further in view of Carro et al., US Patent Application Publication 2012/0331379 (“Carro”).
Claim 2:
	Jurach further teaches or suggests detecting a flag indicating whether the paraphrased text is to be fed back to the server, and in response to the indication transferring webpage information including the paraphrased text to the server (see Fig. 1 and 2; para. 0039 - application server generates a dynamic Web page in response to the Web request and then invokes translation engine 130, which examines the page for translatable phrases (that is, pieces of text or other content). For each phrase it finds, it checks to see if that phrase is already included in phrasebook database 170. If translation engine 130 finds the phrase in phrasebook database 170, it finds the corresponding translation in the phrasebook database and displays the translated phrase to the user on the appropriate place on the page; para. 0041 - URI will include information identifying the request as requiring generation of dynamic Web page content ( or dynamic content) such as a CGI or Fast CGI request, for example, and Web server 115 will transfer the request to the IB Application Suite 125 in Application Server 120 to perform the method in the request. As part of the initial setup process, IB application suite 125 is adapted to invoke Translation Engine 130 to translate the request.).
	Jurach fails to explicitly disclose that the webpage information is a set of URLs of the webpage, a location path of the text which is the subject of the paraphrase.
a set of URLs of the webpage, a location path of the text which is the subject of the paraphrase (see para. 0051 - all textual subportions generated from a textual portion copied from a source document in the object document, remain persistently linked to the source document from which the original textual portion has been copied; para. 0071 - href="path or URL" encodes the path or URL of the document from which the copied text has been extracted; 0079 - getting the source information; para. 0102 - the source information are apparent, This is an example of copied text, <©href="C:\tmp\test. txt"©> here is the copied text</©>; para. 0118 - selected text of FIG. 4b, including the corresponding source information i.e., the URL; para. 0124 - identifier allowing encapsulated identification of the source information.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Jurach, to include that the webpage information is a set of URLs of the webpage, a location path of the text which is the subject of the paraphrase for the purpose of efficiently providing traceability of selected text objects, as taught by Carro. 
Claim(s) 12 and 17:
Claim(s) 12 and 17 correspond to Claim 2, and thus, Jurach, Flores, and Carro teach or suggest the limitations of claim(s) 12 and 17 as well.

Claim 3:
	Carro further teaches or suggests wherein the location path is an XPath or location ID (see para. 0006 - Source information may include, for example, address where the document can be found. source information may include, for instance, the Uniform 4b, including the corresponding source information i.e., the URL; para. 0124 - encoding of the source information and copied text comprises an identifier allowing encapsulated identification of the source information.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Jurach, to include wherein the location path is an XPath or location ID for the purpose of efficiently providing traceability of selected text objects, as taught by Carro.

Claim 9:
	Jurach further teaches of suggests updating the text in the webpage on the server, by: receiving, from each of a set of client computers, which includes the client computer, the paraphrased text, replacing the text in the webpage with the paraphrased text from the selected one of the set of client computers (see Fig. 2; para. 0007 -The application server also includes a translation engine that is designed and configured to replace the first source phrase with a corresponding translated phrase in the first target dialect; para. 0039 – invokes translation engine 130, which examines the page for translatable phrases (that is, pieces of text or other content). For each phrase it finds, it checks to see if that phrase is already included in phrasebook database 170. If translation engine 130 finds the phrase in phrasebook database 170, it finds the corresponding translation in the phrasebook database and displays the translated phrase to the user on the appropriate place on the page.).
the set of URLs of the webpage, the location path of the text which is the subject of the paraphrase in the webpage (see para. 0051 - all textual subportions generated from a textual portion copied from a source document in the object document, remain persistently linked to the source document from which the original textual portion has been copied; para. 0071 - href="path or URL" encodes the path or URL of the document from which the copied text has been extracted; 0079 - getting the source information; para. 0102 - the source information are apparent, This is an example of copied text, <©href="C:\tmp\test. txt"©> here is the copied text</©>; para. 0118 - selected text of FIG. 4b, including the corresponding source information i.e., the URL; para. 0124 - identifier allowing encapsulated identification of the source information.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Jurach, to include the set of URLs of the webpage, the location path of the text which is the subject of the paraphrase in the webpage for the purpose of efficiently providing traceability of selected text objects, as taught by Carro. 
Claim(s) 14 and 19:
Claim(s) 14 and 19 correspond to Claim 9, and thus, Jurach, Flores, and Carro teach or suggest the limitations of claim(s) 14 and 19 as well.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurach, in view of Flores, in view of Hansen et al., US Patent Application Publication 2014/0304839 (“Hansen”).

	As indicated above Jurach teaches or suggests a conversion table, paraphrased text, and in response to a determination that paraphrased text in the client has been replaced by the server in the webpage received from the server.
	Hansen further teaches deleting, from the table, a set comprising the text (see para. 0033 - the sensitive text is pasted (in response to a "control-v" operation, for example), the entry 476 (as compared to the entire clipboard 474, for example) is deleted, re-flagged, or otherwise disposed to prevent and/or reduce inclusion in subsequent paste operations.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Jurach, to include deleting, from the table, a set comprising the text for the purpose of efficiently managing a clipboard table to reduce unwanted reusage of selected text, as taught by Hansen. 

Claims 6, 7, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurach, in view of Flores, in view of Hansen, and further in view of  Carro et al., US Patent Application Publication 2012/0331379 (“Carro”).
Claim 6:
	Jurach further teaches or suggests receiving text to be further paraphrased which is selected on the displayed webpage and an input candidate of paraphrased text for the selected text; and storing, in the conversion table, the input candidate in response to the reciept (see para. 0010 - The application server is further designed and configured to identify a candidate phrase within the dynamic Web page for translation and to add a 
Flores teaches or suggests the client-based conversion table (see Fig. 1 and 4; para. 0003 - computer modifies the content by replacing; para. 0010 - Computing enviroment 100 . includes computer system 110, and content providers 130, interconnected over network 140; para. 0011 - system 110 includes interface 112, services 114, repository 116, basic translator 118, flow controller 120, sensory interface 122, profile database 124, and advanced translator 126; para. 0028 - computer system 110 customizes the textual content using advanced translator 126; para. 0033 - may analyze the requested textual content by parsing the requested textual content into one or more portions of textual content (e.g., words, phrases, etc.). The one or more portions of textual content in addition with analyzed profile information can be used in subsequent processing to determine a manner to customize the one or more portions of the textual content; para. 0035 - perform additional customization of the requested textual content based on the analyzed profile information (e.g., reading level, vocabulary, context, etc.). Accordingly, computer system 110 utilizes advanced translator 126 to perform additional customization of the requested content; 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Jurach, to include client-based conversion table and using the client-based conversion table for the purpose of efficiently determining a manner in which to modify content to increase user engagement, as taught by Flores (0027 and 0039). 
Hansen further teaches or suggests receiving, from the user of the client computer (see para. 0028 - user selects text (such as sensitive text 492) that is displayed in an application window (such as window 490) that is used to display the electronic document that is used to store the sensitive information.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Jurach, to include receiving, from the user of the client computer for the purpose of efficiently managing a clipboard table to reduce unwanted reusage of selected text, as taught by Hansen. 
Carro further teaches or suggests a set of URLs of the webpage, a location path of the selected text (see para. 0051 - all textual subportions generated from a textual portion 4b, including the corresponding source information i.e., the URL; para. 0124 - identifier allowing encapsulated identification of the source information.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Jurach, to include a set of URLs of the webpage, a location path of the selected text for the purpose of efficiently providing traceability of selected text objects, as taught by Carro. 
Claim(s) 13 and 18:
Claim(s) 13 and 18 correspond to Claim 6, and thus, Jurach, Flores, Hansen, and Carro teach or suggest the limitations of claim(s) 13 and 18 as well.

Claim 7:
	Jurach further teaches or suggests wherein the set further comprises a flag indicating whether the paraphrased text is to be fed back to the server (see Fig. 1 and 2; para. 0039 - application server generates a dynamic Web page in response to the Web request and then invokes translation engine 130, which examines the page for translatable phrases (that is, pieces of text or other content). For each phrase it finds, it checks to see if that phrase is already included in phrasebook database 170. If translation engine 130 finds the phrase in .

Claims 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurach, in view of Flores, in view of Carro, and further in view of Neff et al., US Patent Application Publication 20110113320 (“Neff”).
Claim 10:
	Further, as indicated, Jurach teaches the selecting of paraphrased text.
	Neff further teaches or suggests based on at least one of a majority decision or a weighted majority decision, which is a combination of a majority decision and at least one of a degree of confidence or a time transition (see para. 0153 - every joint owner must agree to authorize before a change will be made. In some other implementations, a majority or quorum of joint owner must agree to authorize before a change will be made.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Jurach, to include based on at least one of a majority decision or a weighted majority decision, which is a combination of a majority decision and at least one of a degree of confidence or a time transition for the purpose of efficiently managing edit authorizations with multiple user owner/contributors, as taught by Neff. 
Claim(s) 15 and 20:
Claim(s) 15 and 20 correspond to Claim 10, and thus, Jurach, Flores, Carro, and Neff teach or suggest the limitations of claim(s) 15 and 20 as well.

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.

	
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW T MCINTOSH/              Primary Examiner, Art Unit 2176